Citation Nr: 0405228	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-02 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1951 to January 1953.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

In December 2003, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's service medical records (SMR's) are not 
complete.  

3.  The veteran has reported sustaining a low back injury 
during service, as well as straining his back as an 
instructor during physical training; no evidence on file 
refutes either account.  

4.  A private medical examiner has opined (accepting the 
veteran's account of back strain and trauma in service) that 
the veteran has degenerative disc disease that may have been 
attributed to his being a physical training instructor in the 
Army.  


CONCLUSION OF LAW

A low back disability was reasonably incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

More recently, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") indicated that 
VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004).  The Court noted, however, that the 
statutory purpose was to ensure adequate notice at a time 
when a claimant "...often has not yet identified the evidence 
and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in 
that particular case the absence of prejudice had not been 
demonstrated.  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decisions, in the subsequent 
statement of the case, in addition to correspondence to the 
appellant, have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  In addition, in July 
2001, prior to the initial rating action, the RO forwarded a 
letter to the veteran informing him about the VCAA and the 
duties that were established for VA.  He was informed of what 
the evidence had to show, what the RO needed and what he 
could do to help with his claim.   No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Pelegrini, supra.  Thus, the 
duty to the veteran has been satisfied, and in light of the 
favorable determination herewith, the Board will proceed with 
adjudication of this claim.  



The veteran maintains that service connection is warranted 
for a low back disability.  The veteran's service medical 
records are incomplete, presumably having been involved in an 
accidental fire at the National Personnel Records Center 
(NPRC) during the early 1970's.

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  In the case of arthritis, service incurrence may be 
presumed if the disease is manifested to a compensable degree 
within one year after separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail. " It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Analysis

The established law very clearly states that, to prove 
service connection of a disability, a claimant must submit 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation.  Pond v. West, 12 
Vet. App. 341 (1999).

Mindful that the SMR's in this case are incomplete, through 
no fault of the veteran, the Board recognizes the heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran filed his initial claim for benefits in May 2001, 
at which time he maintained that his back disability was 
related to his military service.  He contends that his duty 
as a physical training instructor as well as a back injury in 
South Korea caused his current complaints.   

The veteran's service records are incomplete.  The available 
records show no complaint, diagnosis or treatment for a low 
back problem.  

In a letter dated in March 1954, a prior employer of the 
veteran stated that the veteran had worked for his company 
for 2 to 3 years and that during that time, the veteran 
complained of back problems from when he was in the service.  
It was noted that he had lost time from work due to his back 
problems as well as other problems.  

In an August 2000 letter, a private examiner stated that the 
veteran suffered from severe degenerative disc disease of his 
lumbar spine.  In an October 2000 letter, a prior employer of 
the veteran stated that he has known the veteran since the 
1950's and that the veteran was superintendent of 
construction for his firm.  He stated that the veteran always 
complained of back pain due to being a regimental training 
instructor in the military.  In an October 2000 letter, the 
veteran's daughter reported that for as long as she could 
remember, the veteran complained of back problems.  

A private examiner stated in a March 2001 letter that the 
veteran has degenerative disc disease and that this may have 
been attributed to his being a physical trainer in the army 
which started his problem.  The examiner also submitted a 
letter dated in February 2002, in which he stated that after 
reading witness letters from the veteran's prior employers, 
and the veteran's son as well as his treatment records since 
1986, it was his opinion that the veteran's chronic back pain 
is more likely than not related to his time in the military.  

At his personal hearing before a hearing officer at the RO in 
May 2003, the veteran submitted a copy of a February 1987 
private MRI report which found severe degenerative disc 
disease at the L4-L5 and the L3-L4.  The veteran also 
submitted an Army certificate showing that the veteran 
completed a physical education supervisor course in October 
1951.  He testified at his hearing about his service and that 
he had back problems at that time.  He also noted that he was 
treated with medication.  He stated that after service he has 
continued to have back problems.  A complete transcript is of 
record.  

In a June 2003 letter, the former wife of the veteran stated 
that she married the veteran in 1951 and that prior to 
service he had no back problems.  She reported that when he 
was discharged in 1953, he was frequently in extreme pain due 
to his back.  She reported that he was forced to sleep on the 
floor due to pain and that in the mornings he could hardly 
walk due to back pain.  She stated that this continued during 
the more than twenty years that they were married.  

In December 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  He described his duties in service as a physical 
training instructor, and stated that he was treated during 
service for back pain complaints.  He stated that the pain 
continued after service, and that he treated himself with 
over-the-counter medication.  He reported that he began doing 
to a doctor in 1986.  He also stated that he injured his back 
playing football in service.  A complete transcript is of 
record.  



In essence, the record contains medical evidence of the 
currently claimed disability, degenerative disc disease of 
the lumbar spine, and a competent medical opinion 
establishing an etiological link between the lumbar spine 
disability and service.  
There is no medical opinion to the contrary contained in the 
record. 

Accordingly, the critical question is whether the veteran's 
reported service medical history, upon which the medical 
opinion of the VA examiner was based, is deemed credible and 
supportable by the entirety of the evidence.  The veteran's 
DD 214 establishes that he went to physical training school 
during service, and the veteran has submitted a certificate 
verifying his attendance and completion of this course.  It 
is clear that there is no medical evidence of record actually 
establishing that the veteran suffered lumbar back pain 
requiring treatment in service or that he sustained a back 
injury in service as he has attested.  The Board acknowledges 
that development and production of evidence has been 
difficult in this case, as only a few service medical records 
were located at the NPRC, possibly due to a fire at that 
facility in 1973.  

The Board notes that the only evidence relevant to 
establishing the veteran's service medical history in this 
case was provided by the veteran himself, since there is no 
documentation of the events he has described as happening in 
the Army more than 40 years ago.  However, the veteran has 
twice provided testimony under oath, and his account of the 
events in service has been consistent in both his hearing 
testimony and in several statements which he submitted for 
the record.  

Overall, the Board has no reason to question the veracity of 
the veteran.  Moreover, the veteran's DD Form 214 supports 
his assertion of undergoing a physical training course in 
service.   The Board accepts the service medical history as 
reported by the veteran to be truthful.  

In hearing testimony, the veteran did state that he worked in 
construction for many years following service.  However, he 
testified that he worked as a supervisor and was able to 
accommodate his back problems when necessary.  This is 
supported by statements from two prior employers who noted 
that the veteran had complaints of back pain during his 
employment in the 1950's, and that he was employed as a 
supervisor in construction.  Furthermore, there are 
statements from the veteran's family members as well as one 
from his former wife attesting to witnessing the veteran 
complain of pain and of his having to adjust his behavior to 
accommodate his complaints.  These parties have noted that 
these complaints dated beginning in the 1950's and that they 
continued until currently.  While these parties are 
laypersons and not qualified to offer medical opinions, they 
are qualified to attest to their observations of the 
veteran's complaints.  A layperson is competent to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

As noted, a private medical physician has related the 
veteran's current back complaints to his being a physical 
training course instructor during service.  He has stated 
that he has considered the lay statements of the veteran's 
employers and his family as well has his treatment records of 
the veteran.  In essence, his commentary lends substantial 
support to the contention that there is an etiological 
relationship between the veteran's service and the veteran's 
current back complaints.  

In view of the foregoing, under the unique facts of this 
case, it is the opinion of the Board that the veteran has 
presented a claim in which there is an approximate balance of 
the evidence.  The evidence when looked at in its entirety 
reasonably establishes that the veteran's current back 
complaints are related to a chronic condition reasonably 
incurred in service.  In such circumstances, the Board will 
invoke the doctrine of reasonable doubt, and give the benefit 
of the doubt to the veteran.  Accordingly, the Board has 
resolved all reasonable doubt in the veteran's favor to grant 
him service connection for a low back disability.  




ORDER

Service connection for a low back disability is granted.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



